 

Mr~.ui ~»`J:...¢

United States Bankruptcy Court
Northern District of Illinois

In re Chicago Surgicai Clinic LTD Case ?~’0v 18-39£8§___ - _~....m_
Deb‘ror(s) Chapter 11

AMENI)ED
DECLARATION CONCERNING DEBTOR'S SCHEDULES

DECLARAT!()N UNDER PENALTY OF PERJURY ON BEHALF OF CORPORAT!ON OR PARTNERSH\P

l, the President of the coiporation named as the debtor in this case, declare under penalty ofperjuiy that I
have read the foregoing , consisting of` 9 page(s), and that they are true and correct to the best of my
knowledge, information, and belief

Date February 7, 2019 Signature (%//`/#/`

Ye|ena Levitin
President

 

 

Penaltyf()r making a false statement or concealing properzjv; Fine of up to 3500,0()0 or imprisonment for up to 5 years or both.
18 U.S.C. §§ 152 and 3571.

Software Copynght (c) 1996»2018 Besl Case, LLC » wwwibestcass com Best Case Bankrup\cy

 

Fill in this information to identify the case:

Debtor name Chicago Surgica| Clinic LTD

 

United States Bankruptcy Courtforthe: NORTHERN DlSTR|CT OF |LL|NO|S

 

Case number (if known} 18~30089

 

l Check if this is an
amended filing

 

 

Official Form 206A/B
Schedu|e AlB: Assets - Real and Persona| Property ms

Disclose all property, real and persona|, which the debtor owns or in which the debtor has any other legall equitable, or future interest.
lnclude all property in which the debtor holds rights and powers exercisable for the debtor‘s own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. ln Schedule AfB, fist any executory contracts
or unexpired leases. Also list them on Schedu!e G.' Execi.rtory Contracts and Unexpired Leases (Otficial Form 2066).

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). A|so identify the form and line number to which the additional information applies. |f an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. |n valuing the
debtor’s interest, do not deduct the value of secured claims See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

 

|:l No. Go to Part 2.

- Yes Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

 

 

 

 

 

 

 

 

 

3. Checking, savings, money market, or financiai brokerage accounts (ldenir`fy aif)
Name of institution (bank or brokerage firm) Type of account Last 4 digits of account
number
PNC Bank, checking account number
ending in 6191
Citibank, checking account number
3,14 ending in 3555 Checking accounts $17,192.00
3_2_ Ben Franklin Bank Checking 0917 $1,000.00
3.3. Centrust Bank Business Money Market 1864 $2,200.00
3,4, Centrust Bank Checking 5041 $6,139.39
4. Other cash equivalents (!o'enti`fy al!)
5. Tota| ofPart1. $26|531_39

 

 

Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

Deposits and Prepayments

6. Does the debtor have any deposits or prepayments?

 

l No. co to Pari 3.

Officia| Form 206Ai'B Schedu|e A/B Assets - Rea| and Personal Property page 1
Software Copyright (c) 1996-2015 Best Case, LLC - www bestcase.com v Besl Case Bankruplcy

Debtor Chicago Surgica| Clinic LTD Case number (lrimown) 18-30089

 

 

Name

l:l Yes Fill in the information below.

_Accounts receivable
10, Does the debtor have any accounts receivabie?

 

ill No. eo to Part 4.
l Yes Fill in the information below.

 

 

 

 

11. Accounts receivable
lla. 90 days old or less: 793,302.00 - 634,642.00 = $158,660.00
face amount doubtful or uncollectible accounts
12. Tota| of Part 3. $153,660_00

Current value on lines 11a + 1 1b = line 12. Copy the total to line 82.

 

 

 

investments

 

13. Does the debtor own any investments?

l No. Go to Part 5.
l:l Yos Fill in me information below.

lnventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

 

El No. Go to Part 6.
l Yes Fill in the information below.

Genera| description Date of the last Net book value of Va|uation method used Current value of
physical inventory debtor's interest for current value debtor's interest
(Where available)

19. Raw materials
Supplies are ordered for
procedures and are

used almost
immediate|y. $5,000-00 $5,009-00

 

 

20. Work in progress

 

 

 

 

21. Finished goods, including goods held for resale
22. Other inventory or supplies
23. Total of Part 5. $5,0{)0_00
Add lines 19 through 22. Copy the total to line B4.
24. ls any of the property listed in Part 5 perishab|e?
l No
l:l Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
l:l No
l yes_ BODK Va|ue 5,000_00 Valuation method Current\/alue 5,000_0{)
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
l No
Official Form 206A/B Schedu|e Ai'B Assets - Real and Personal Property page 2

Software Copyright (c) 1995-2018 Besl Case, LLC - www.besicase.com Besl Case Bankruptcy

Debtor Chicago Surgical Clinic LTD Case number rffi<nown) 18-30089

 

 

Name
l:l Yes
Farming and fishing-related assets (other than titled motor vehicles and iand)

 

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

l No. co to Part 7.
lIl Yes Fill in the information below

Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, nxtures, equipment, or collectib|es?

 

l] No. co to Part s.
- Yes Fill in the information below.

General description Net book value of Va|uation method used Current value of
debtor's interest for current value debtor's interest
(Wnere availab|e}

39. Office furniture
Medica| equipment and office equipment.
Depreciated value from tax return is $397.399.
10 waiting room chairs; 5 desks; 5 office
chairs; 5 side chairs; used office equipment
and computers; telephone system; 2 exam

 

 

 

 

40. Office fixtures
41. Office equipment, including all computer equipment and

communication systems equipment and software

7 computer termina|s; 13 telephones; 1 copier. $0.00 $0.00
42. Collectib|es Exampies: Antiques and ffgurines', paintings, prints, or other artwork;

books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
collections; other collections, memorab`llia] or collectibles

 

43. Totai of Part 7. $397,399.00
Add lines 39 through 42. Copy the total to line 864

 

 

 

44. ls a depreciation schedule available for any of the property listed in Part 7?
- No
l:l Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
- No
l:l Yes

Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

 

l:l No. Go to Part 9.
l Yes Fill in the information below.

Genera| description Net book value of Valuation method used Current value of
include year_ rnake. mode!, and identification numbers debtor's interest for current value debtor's interest
{l.e., \/|N, HlN, or N-number) (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

Official Form 206A/B Schedule A!B Assets - Rea| and Persona| Property page 3

Software Copyrighl (c) 1996-2018 Eesl Case` LLC - www.bestcase.com Best Case Bankruptcy

Part 81
#46. Does the debtor own or lease any machinery, equipment or vehicles:
46(a) Aileo Equipment Finance Group EFA No. 02086-001L

3 Philips Burton AIIM LED Single Ceiling Procdure Light; 3 LED Modules;
45,000 LUX @ 1 Meter; 4300K 5 Yr Limited Warranty, 120 V

(1) Philips Burton AIM LED Dual, Ceiiing Mount Procedure Light, 120V, 3 LED
Modules, 45,000 LUX @ 1 Metcr/Head; 4300K 5 Yr Limited Wa_rranty;

(1) Tuttnauer EZ Automatic Autoclave With Printer, Closed Door Drying, 10" X
19" Chamber, 3 Programmable Cycles, Auto Off With Purge, 120 V

46(B) Ailco Equipment Finance Group EFA No. 02086-002L: Two (2) New
Brewer Medical Modei Assist 7000 Power Examination Tables

46 (C) Olympus America EFA No. 00116712

Btf-H-6 Includes Cpo (2)Gif-I-Ii80 Kit: Kit Components Include:
Four (4) Cf-HiBUal Cf-HiSOal Evis Exera Ii Hd Colonoscope

Two (2) Gif-HiSO Gif-Hi 80 Hdtv Nbi Gastrovideoscope

BttB Kit: Kit Components Include

Eight (8) BW-412t* BW-412t Disp Cornbo Cleaning Brush

One (I) Clv-190 Civ-IQO Evis Exera Iii Light Source

One (I) Cv-I90 Cv-]90 Evis Exera Iii Video Processor

Eight (8)- Fb-ZZOu.A Fb-ZZOu.A (En) Vn

Two (2) Hx-ZOZur.A * HX-ZOZuI.A Quickclippro 230 Cm Io/BX(En)
TWo (2) Nm-400u~0525 * Injectorforcemax Lower 25g Smm jibx
One (I) Maj-I430 .Maj-I430 Videoscope Cabie Evis Exera Ii
Fifteen (IS) Maj-ISSS* Maj-ISSS Disposable Biopsy Valve

Two (2) Nm-400u-0425* Nm-400u-0425 (En)

Five (5) Sd-240u-15"c Sd-240u-15 Snaremaster Soft lSmm Disp

l I-Ix-ZOZur.B* Hx-202ur.B Quickciip Pro 230<:111 5/Bx (En)
Maj-1916 Maj-l916 Cv-190 Interface Convert Device

ARVIZO* Endocuff Vision Large Green I.D. 11.2

Etllll * Wide-Eye Polyptrap 1 Chamber 501bx

MAJ-1918 MAJ-l918 REMOTE CABLE PERIPI-I DEVICE I.SM

*Consumabie Products
46(1)) Firstlease: Ultrasound Machine
46(e) Marlin Finance agreement # 1207764 Sterlizing equipment

46({') Marlin Finance agreement #1208033 Stl'yker 1288 Camera
Page 3a

46(g) Wells F argo Equipment Finance: Medical Gas Pipeline Equipment, Pneumatic
Retractable Ceiling Coiumn Rough ln (3) Pneumatic Retractable Ceiling Finished
Assembly. 2-Harmony V LED Dual Light Packages, 2 Warrning Cabinets Dual
Compartments, 2 Single Compartment Warming Cabinets, 3 Vivid Image D 27"
HD Surgical Displays, Harmony Eps Ceiling Systems, 2 Amsco 3085-General
Surgical Tables, 1 Fleximatic Dual Station Stainless SteeI Scrub Station.

46(h) GE Capital: OEC 9800 plus digital mobile Standard C-Arm PMCare.

Page 3b

Debtor Chicago Surgir:.ial Clinic LTD

 

NB|T|E

Case number (irimown) 18-30089

 

 

 

 

 

 

 

 

 

 

48. Watercraft, trailers, motors, and related accessories Exarnples: Boats, trailers, motors`
floating homes, personal watercraft, and ishing vessels
49. Aircraft and accessories
50. Other machinery, fixtures, and equipment texcluding farm
machinery and equipment)
PLEASE SEE PAGE 3A AND 3B ATTACHED
FOR FULL DESCR|PT|ON OF LEASED
PROPERT‘(
Property leased from Olympus America lnc:
Endoscopy Equipment
Property leased from First Lease: Ultrasound
machine
Property leased from Mar|in (2 leases): a
Sterilizer and a Stryker 1288 camera
Property leased from Ai|co (2 leases): Exam
lights and Exam tables
Property leased from GE Capital: Digital
mobile C-arm
Property leased from Wells Fargo Equipment
Finance: Medica| gas pipeline $0-00 $0-00
5‘l. Tota| of Part 8. $0.00
Add lines 47 through 50‘ Copy the total to line 87.
52. ls a depreciation schedule available for any of the property listed in Part B?
- No
l:i Yes
53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
l No
i:l Yes
54. Does the debtor own or lease any real property?
|:l No. Gc to Part 10.
- Yes Fill in the information below.
55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book value of Valuation method used Current value of
property extent of debtor's interest for current value debtor's interest
lnc|ude street address or other debtor's interest (Where availab|e)
description such as Assessor in property
Parce| Numbei (APN)., and type
of property (for example,
acreagel factory warehouse,
apartment or office building_ if
available
55.1. Leases from Rand
Road Center LLC.
Rent is $12,500 per
month. Oral lease. $0-00 $0.00
Officia| Form ZOSAIB Schedule A/B Assets - Real and Personal Property page 4

Software Copyright (c) 1996-2018 Best Case, LLC - wwiiv beslcase,com

Best Case Bankruptc:y

Debtor Chicago Surgical Clinic LTD Case number rrrr<nown) 18-30089

 

 

Name

55.2. Chicago Surgical Ltd
leases space to Muiti
Mobi|e imaging.
Monthiy rent of
$2,400. $0-00

$0.00

 

56.

57.

58.

 

Total of Part 9.
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets

 

$0.00

 

Copy the total to line 88.

is a depreciation schedule available for any of the property listed in Part 9?
- No
l;i Yes

Has any of the property listed in Part 9 been appraised by a professional within the last year?
- No
|:l Yes

intangibles and intellectual property

59.

Does the debtor have any interests in intangibles or intellectual property?

l No. soto Partii.
l:l ¥es Fill in the information below.

Part 11: All other assets

70.

71.

72.

73.

74.

Does the debtor own any other assets that have not yet been reported on this form?
include all interests in executory contracts and unexpired leases not previously reported on this form.

[;l No. Go to Part12.
- Yes Fill in the information below.

Notes receivable
Description (include name of obligor)

Tax refunds and unused net operating losses (NOLs)
Description (forexan'ip|e, federa|, statel |oca|)

interests in insurance policies or annuities

Causes of action against third parties {whether or not a lawsuit
has been filed)

Chicago Surgical v Advanced Surgical Assoc. Cook
County Law Division, 2016 L 010121

Levitin and Chicago Surgical Clinic v Noi'thwest
Community Hospitai Federai Court, 13 CV 5553

Nature of claim Judgment

Amount requested $50,000.00

 

 

Current value of
debtor's interest

$0.00

 

75.

76.

77.

Other contingent and unliquidated claims or causes of action of
every nature, including counterclaims of the debtor and rights to
set off claims

Trusts, equitable or future interests in property

Other property of any kind not already listed Exampies: Season tickets,

Officia| Form ZOBA/B Schedu|e A/B Assets - Rea| and Persona| Property
Software Copyright [c} 1996-2015 Besi Case, LLC - www.besicaseii:om

page 5

Besi Case Bani<ruptcy

 

Debtor Chicago Surgical Clinic LTD Case number rrrr<nown) 18-30039

 

 

Name

country club membership

 

78. Total of Part 11. $0.00
Adcl lines 71 through 77. Copy the total to line 90.

 

 

 

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
. No
i:i Yes
Ofiiciai Form ZOSAJB Schedu|e A!B Assets - Rea| and Personai Property page 6

Software Copyright (c) 1996-2018 Best Case, LLC s inrww.i:iestcaseicom Besi Case Bankruptcy

Debtor Chicago Surgical Clinic LTD

 

Name

Part 121 Summary

in Part 12 copy all of the totals from the earlier parts of the form

80.

81.

82.

83.

84.

85.

86.

B'/'.

BB.

89.

90.

91.

92.

Official Form 206AiB

Type of Property Current value of

Case number (rrrmown) 18-30089

Current value of real

 

 

 

 

 

 

 

 

 

 

 

 

 

 

personal property property
Cash, cash equivalents, and financial assets.
Copy line 5, Part 1 _M
Deposits and prepayments. Copy line 9, Part 21 $0.00
Accounts receivabie. Copy line 12, Part 3. $158,660.00
lnvestrnents. Copy line 17, Part 41 $0.00
lnventory. Copy line 23, Part 5. $5,000.00
Farming and fishing-related assets. Copy line 33, Part 6. $0,00
Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7. $397’399'00
Machinery, equipment, and vehicles. Copyiine 51, Part 8. $0.00
Reai property. Copyiine 56, Part 9 ......................................................................................... > $0_00
intangibles and intellectual property. Copy line 66, Part 10. $O_DO
All other assets. Copy line 78, Part 11. + $0.00
Total. Add lines 80 through 90 for each column $587,590.39 + 901 $0.00
Total of all property on Sc|'iedu|e AIB. Add lines 91a+9‘lb=92 $587,590.39

Software Copyright (c) 1996-2018 Best Case. LLC - www.beslcase.com

Scheduie A/B Assets - Reai and Personai Property

 

 

 

page 7

Besl Case Bankruptcy

Fill iri this information to identify the case:

Debtor name

Chicago Surgical Clinic LTD

 

United States Bankruptcy Court for the: NORTHERN DlSTR|CT OF lLLlNOlS

 

Case number (if known) 18-30089

 

 

 

Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

l Check if this is an
amended filing

12!15

l:l No. Checi< this box and submit page ‘l of this form to the court with debtor's other schedules Debtor has nothing else to report on this form.

- Yes. Fill in all of the information below.
List Creditors Who Have Secured Claims

Cni'umn A

2 List in alphabetical order ali creditors who have secured claims if a creditor has more than one secured

claim. list the creditor separately for each ciaim.

 

 

 

 

 

Amount of claim

Coiurnn B

Value of collateral
that supports this

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D:) not deduct the value claim
of collateral
2 1 Aiico Equipment Finance
' Group |nc_ Describe debtor's property that is subject to a lien $6,522-11 $6,522.00
Cf€dif°r'$ Name Please see Exhibit A following this section
W222N333 Cheaney Dr
Waukesha, Wi 53186
Creditor's mailing address Describe the lien
Lease Agreement
ls the creditor an insider or related party?
- No
Creditor`s entail address if known n yes
is anyone else liable on this ciaim?
Date debt was incurred - NO
i:i Yes. Fill out Scneduie H: Codebfors {Officiai Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing dale. the C|Bil'\‘\ fsi
interest in the same property? Checi< all that apply
- No - Contingenl
ij Yes. Specify each creditor, i:i Uniiquidated
including this creditor and its relative |:] Disputed
priority
2 2 Ai|co Equipment Finance
` Group |nc_ Describe debtor's property that is subject to a lien $7,764.00 $7,764.00
Cr€di\@rs Name Piease see Exhibit A following this section
W222N833 Cheaney Dr
Waukesha, Wl 53186
Creditors mailing address Desr:ribe the lien
is the creditor an insider or related party?
- No
Gredltor's small address if known m Yes
is anyone else liable on this ciaim?
Date debt was incurred l Ng
i:i Yes Fill out Schedui'e H: Codebtors (Ofnciai Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check ali that apply
Ofncial Form 206D Schedu|e D: Creditors Who Have Ciaims Secured by Property page l of 5

Sorrware Copyrighi (c) 1996-2018 Best Case. LLC - vinivwibesrcase.corn

Best Case Bankruptcy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyrighl (c) 1996-2018 Best Case, LLC -www,best::ase,com

Deb'ff>i Chicago SuLgical Clinic LTD Case number (ifknow) 18-30089
Name
- No - Contingent
m Yes. Specify each creditor, m Un|iquidated
including this creditor and its relative |:] Disputed
priority.
2_3 FirSt Bank & Trust Describe debtor's property that is subject to a lien $600,000.00 $SO0,000.DO
Credii<"’$ Name Commercia| security agreement
UCC #019567494, Accouni;s Receivab|e and
820 Church St'eet dragnet clause that covers everything.
Evanston, |L 60201
Credilor`e mailing address Describe the lien
ls the creditor an insider or related party?
- No
Creditor's emai| address, if known m \(Es
ls anyone else liable on this claim?
Date debtwas incurred I:I No
2017 l Yes. Fiii our schedule H; collectors longer Form zosHi
Last 4 digits of account number
0057
Do multiple creditors have an As of the petition filing date, the claim is.'
interest in the same property? Check all that apply
- No - Contingent
l:l Yes. Speoify each creditor, m Uniiquidated
including this creditor and its relative m Disputed
priority.

2_4 Fjrst|ease |n¢_-,_ Describe debtor's property that is subject to a lien $22,409.42 $22,409.42
Cfedif°r`$ Name UCC File # 022516868; Piease see Exhibit A
1 Wa|nut Grove Drive following this section
Suite 300
Horsham, PA 19044
Creditor`s mailing address DESCribE the lien

Lease Agreement
ls the creditor an insider or related party?
- No
Creditor's email addressl ii known m Yes
ls anyone else liable on this claim?
Date debt was incurred - No
m Yes. Fill out Schedui'e H.‘ Codebtors (0fhcia| Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
- No - Contingent
l:l ¥es. Specify each creditor, ij Un|iquidated
including this creditor and its relative jj Oisputed
prrorrty.
2_5 GE |-[FS LLC Describe debtor's property that is subject to a lien $51,666_65 $51,666_65
CFSdiiOi'S Name UCC Fi|e # 022335367
X-Ray DEC 9800 plus digital mobile standard
C-arm PM care; P|ease see ExhibitA
P‘_D B°X 41 41 W'490 following this section
Mi|waukee, WI 53201
Creditor`s mailing address DESCribe the lien
Lease Aqreement
ls the creditor an insider or related party‘?
- No
Official Form ZOBD Additiona| Page of Schedu|e D: Creditors Who Have C|aims Secured by Property page 2 ot`5

Besl Case Bankruplcy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soflvvare Copyrighi (c) 1996-2018 Besl Case, LLC - wwwlbesicase.com

Debtor Chicago Surgical Clinic LTD Case number iiri<iiow) 18-30089
Name
Creditor's email address ifl»<nown m Yes
|s anyone else liable on this claim?
Date debt was incurred |:| NO
. Yes. Fill out Scheduie H: Ccdebtors (Ofl‘iciai Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
- No - Contingent
l:l Yes. specify each crediior, l:l unliquidated
including this creditor and its relative |:| Disputed
priority
2_6 Mar|in Equipment Finance Describe debtors property that is subject to a lien $39,800,00 $39,800.00
C“=d“°r`§ Name P|ease see Exhibit A following this section
300 Fe||owship Road
Mount Laure|, NJ
08054-1 201
Creditor‘s mailing address DE.\SCribEl the lien
Lease Agreemenet
ls the creditor an insider or related party?
' No
Crediicr's email address if known l:l Yes
ls anyone else liable on this claim?
Date debt was incurred |:I NO
- Yes. Fl|| out Schedule H: Codebtors (Oflicia| Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply
- NO l:l Contingent
ij Yes. Specify each creditor, m U"'iiq'-'idated
including this creditor and its relative n Disputed
priority
2.7 Mar|in Equipment Finance Describe debtors property that is Subiecf to a lien $60,000.00 $60,000.00
Cledil°f'$ Name P|ease see Exhibit A following this section
300 Fe||owship Road
Mount Laure|, NJ 08054
Crec|ltor's mailing address DeSCribE thE lien
ls the creditor an insider or related party?
- No
Creciltor‘s emal| address lf known m Yes
ls anyone else liable on this claim?
Date debt was incurred E NO
- Yes. Fi|| out Scheo'ui'e H.' Codebtors (Oft“icial Forr'n ZDBH)
Last 4 digits of account number
Lease Agreement
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check ali that apply
- NO l:l Contingent
m ¥es. Specii'y each creditor, m U"[iquidated
including this creditor and its relative m Disputed
priority.
olympus America inc. Describe debtors property that is subiecito a lien $105,043.95 $105,043.95
Official Form 2060 Additiona| Page of Schedu|e D: Creditors Who Have C|aims Secured by Property page 3 of 5

Besl Case Bani<ruptcy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEth\” Chicago Surgical Clinic LTD Case number (iriinow) 18-30089
Name
Cl€d“°l`$ Name P|ease see Exhibit A following this section
Property leased from O|ympus America lnc:
3500 Corporate Parkway Endoscopy Equipment
Center Va|ley, PA 18034
Creditor‘s mailing address Describe the lien
Lease Agreement
ls the creditor an insider or related party?
l No
Creditor`s email address if known |:| ¥BS
ls anyone else liable on this claim?
Date debt was incurred - No
m Yes. Fill out Sc‘hedufe H: Codebiors (Offtcia| Form 206H)
Last 4 digits ot account number
Do multiple creditors have an As of the petition filing date, the claim is.l
interest in the same property? Check all that apply
. No l Contingent
|:| Yes. Specify each creditor, L_.| Un|iquidated
including this creditor and its relative |:| Disputed
priority
2,9 Pravati SPV || LLC Describe debtor's property that is subject to alien $D.OO $O.UO
Crsdil°"$~ame UCC File #022844873; Contingency fee
4400 N Scot'tsdale Road agreement
Suite 9277
Scottsda|e, AZ 85251
Credilor's mailing address Describe the lien
Lien on proceeds of 16 L 010121 Chicago
Surqica| lAdvanced Surgical et al
ls the creditor an insider or related party'?
aiex@pravaticapita|.com l NO
Credilor's small addressl if known m Yes
ls anyone else liable on this claim?
Date debt was incurred l No
1 11212017 i:l Yee_ Fill oui schedule i-i.- codeoiors (oiriciai Form zoeni
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check ali that apply
. No - Contingent
l:l Yes. Speoify each creditor, i:l Un|iquidated
including this creditor and lis relative m Disputed
priority.
2.1
0 Wells Fargo Bank N.A. oescribe debtors property that is subject to alien $133,329.00 $133,329-09
Cred"°*‘§ Name UCC File # 0205'|6437: 2 Harmony VLED Dual
|ight; 2 warming cabinets dual; 3 vivid image
0~27" HD surgical display; EMS cei|i|ng
_ _ system; 2 AMSCO 3085 general surgical
309 T"'State |"temat'°"'a' tables; F|exrnatic scrub station. Piease see
S_ll't€ 4 _ Exhibii A following this sect
Llricolnshlre, lL 60069
Credilons mailing address DeSCl‘ibe the lien
Lease Agreement
ls the creditor an insider or related party?
- No
Cradiior‘s small address if known |:l Yes
ls anyone else liable on this ciaim?
Date debt was incurred - NO
Othcia| Form 206D Additional Page of Schedu|e D; Creditors Who Have C|aims Secured by Property page 4 0t`5

Software Copyi'ight ic) 1996-2018 Besl Casel LLC -www.bestcase com

Best Case Bankruplcy

 

 

 

 

 

 

 

 

D€ber Chicago Surgical Clinic LTD Case number (ifi<now) 18-30089
Name
m ‘(es. Fil| out Schedur'e H.' Codebtors (Ofi“lciai Form 206H)
Last 4 digits of account number
Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Checlt all that apply
- No - Contingent
m Yes. Specify each creditor, ij Un|iquidated
including this creditor and its relative m Disputed
priority.
2.1
1 Wells Fargo Bank N.A. Describe debtor's property that is subject to alien $3,490-00 $8,490.00

 

 

 

Creciitor's Name

300 Tri-State international
Suite 4

L,inco|nshire, lL 60069

 

P|ease see Exhibit A following this section

 

 

Creditor`$ mailing address

Describe the lien
Lease Agreernent

 

 

ls the creditor an insider or related party?

. No
creditors email address if known i:l ¥es

ls anyone else liable on this claim?
Date debt was incurred - NO

Last 4 digits of account number

 

Do multiple creditors have an
interest in the same property?

l No
m Yes. Specify each creditor`

including this creditor and its relative
priority.

 

l:l Yes. Fill out Schedi.ile H: Codebtors (Offl`cial Form ZOBH)

As of the petition filing date, the claim is:
Check a|| that apply

- Contingent
l:l uniiquidaied
m Disputed

 

 

$1,035,025.1
3` Tota| of the dollar amounts from Part1, Column A, including the amounts from the Addltlonal PageJ if any. 3

Liet others to se Noiificd for a Debt Alreecly Lieied in Part1

List ln alphabetical order any others who must be notified fora debt already listed in Part t. Examples of entities that may be listed are collection agencies,

assignees ofclaims listed above, and attorneys for secured creditors

lf no others need to notified forthe debts listed in Part1, do not fill out or submit this page. lf additional pages are needed, copy this page.

Name and address

On which line ln Part 1 did
you enter the related creditor?

Last 4 digits of
account number for
this entity

 

Steris Corporation
5960 He|se|y Rd
Mentor, OH 44060

Line L

 

thcia| Form 206D

Soi'tware Copyright (c) 1996-2018 Eest Case, LLC - wwwlbestcase.ccm

Additiona| Page of Schedule D: Creditors Who Have Claims Secured by Property

page 5 of 5

Besl Case Bankruplcy

Fill in this information to identify the case:

Debtor name

Chicago Surgical Clinic LTD

United States Bankruptcy Court for the: NORTHERN D|STR|CT OF lLLlNOlS

 

Case number (ifknown) 18-30089

 

l Check if this is an
amended filing

 

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possib|e. if more space is needed, copy and attach the additional page, number the entries consecutive|y.

t. Does the debtor have any executory contracts or unexpired leases?
n No. Check this box and file this form with the debtors other schedules There is nothing else to report on this form.

- Yes. Fill in all of the information below even if the contacts of leases are listed on Scheduie A/B: Assets ~ Reai and Personal

Property
(Ofncial Form ZOSAIB).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with

whom the debtor has an executory contract or unexpired

 

 

 

 

 

 

lease
2.1. State what the contract or Chicago Surgical Ltd
lease is for and the nature of guaranteed a loan
the debtor's interest between Byline Bank
and Rand Road Center,
LLC in the amount of
$2,800,000. _
State the term remaining Byline Bank
First Bank Evanston
Llst the contract number of any 320 Chur°h St"eet
government contract EVanst°ns |L 60201
2.2. State what the contract or Misc. Medicai
lease is for and the nature of {U|trasouncl) equipment
the debtor's interest @ $1408.06/month for
60 months with
purchase option _
State the term remaining F"'Stlea$e
1 Wa|nut Grove
List the contract number of any Suite 300
government contract H°"Sham! PA 19044
2.3. State what the contract or Lease of OEC 9800
lease is for and the nature of Plus Digital Mobile
the debtor's interest Standard C-Arm at
$1,348.56/month for 60
months with purchase
option
State the term remaining 4 years
GE capital
Llst the contract number of any PO B°X 4535
government contract NeW Yorks NY 10163
2.4. State what the contract or Stryker 1288 Camera @

lease is for and the nature of
the debtor's interest

State the term remaining

Llst the contract number of any
Official Form 2056

$796.40.'month for 66
months

5 years

Mar|in Equipment Finance
300 Fe||owship Road
Mount Laurel, NJ 08054

 

Schedule G: Executory Contracts and Unexpired Leases

Sottware Copyright (c) 1996-2018 Eest Case. LLC - www.beslcase.com

Page 1 of 3
Besl Case Bankruptt:y

Debtort Chicago Surgical Clinic LTD

 

 

First Name Middle Name

Last Name

Case number (rrr<nowni

18-30089

 

- Additionai Page if You Have ill'lore Contracts or Leases

2. List all contracts and unexpired leases

government contract

State the name and mailing address for all other parties with

whom the debtor has an executory contract or unexpired
lease

 

 

 

 

 

 

 

 

2.5. State what the contract or Steriiizer
lease is for and the nature of @896.17!month for 60
the debtor's interest months
State the term remaining 4 years _ _ _
Mar|in Equipment Finance
List the contract number of any 300 Fe||OWShlP Road
government Comth Mount Laurel, NJ 08054
2.6. State what the contract or Misc. medical
lease is for and the nature of (endoscopy)
the debtor's interest equipment @
$2786.31i'm0nth for 60
months with purchase
option
State the term remaining 3 years _ _
Olympus Financial Services
Listthe contract number of any 3500 COFPO\'ate Parkway
government contract Center Va"ey, PA 13034
2.7. State What the contract or Partial interest in
lease is for and the nature of lawsuit: Levitin v
the debtor's interest Northwest Community
Hospital 2016 L010121 _
State the term remaining Pra"at' SPV ll LLC
4400 N Scottsda|e Road
Llst the contract number of any Su'te 9277
government contract Scottsda'e- Az 35251
2.8. State what the contract or Medical gas pipeline

lease is for and the nature of
the debtor's interest
State the term remaining

Llst the contract number of any
government contract

equipment at
$485.19)‘month for 60
months with purchase
opdon

2 years

Wells Fargo Equipment Finance
300 Tri-State international

Suite 400

Lincolnshire, |L 60069

 

 

Official Form ZOESG

Schedule G: Executory Contracts and Unexpired Leases

Sotiware Copyright (c] 1995-2018 Besi Case LLC - www.bestcasecom

Page 2 of 3
Besl Case Bankruptcy

Debtor 1

Chicago Surgical Clinic LTD

 

First Name

Midd|e Name

Last Name

Case number iiri<nownl 18-30089

 

- Additional Page if \’ou Have More Contracts or Leases

2. List all contracts and unexpired leases

2.9.

State what the contract or

lease is for and the nature of

the debtor's interest

State the term remaining

List the contract number of any

government contract

State the name and mailing address for all other parties with

whom the debtor has an executory contract or unexpired
lease

$3,537.28/month for 60
months for lease of 2
Harmony V-LED Dua|
like packages; 2
warming cabinets dual
compartments; 2 single
compartments warming
cabinets; 3 vividimage
d 27“ HD surgical
displays; harmony EMS
ceiling systems; 2
amsco 3085 general
surgical tables; 1
flexmatic dual station
stainless steel scrub
station.

Wells Fargo Equipment Finance
300 Tri-State international

Suite 400

Lincolnshire, lL 60069

 

 

Official Form 2066
Software Copyn|nt (c) 1996-2018 Eest Case‘ LLC - www.beslcase.com

Schedule G: Executory Contracts and Unexpired Leases

Page 3 of 3

Besl Case Bankruplcy

